1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BRYAN TURNER, JR.,                  Case No.: 19cv147-LAB (BGS)
12                                 Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    M.T.S., et al.,
15                              Defendant.
16
17         Plaintiff David Bryan Turner filed this action without paying the filing fee or
18   moving to proceed in forma pauperis (“IFP”). The Court dismissed the complaint,
19   and instructed Plaintiff David Bryan Turner that to have his case reinstated, he
20   would either have to pay the filing fee or move to proceed IFP no later than
21   February 25, 2019. He was also ordered to show cause why this case should not
22   be dismissed as duplicative of an earlier, still-pending case, 19cv113-JLS (KSC),
23   Turner v. M.T.S., et al. If he failed to show cause as ordered, he was cautioned
24   that this action would be dismissed as duplicative of the earlier-filed case.
25   ///
26   ///
27   ///
28   ///

                                                1
                                                                           19cv147-LAB (BGS)
1          Turner has not filed anything, nor has he paid the filing fee. This action is
2    DISMISSED WITHOUT PREJUDICE, both as duplicative of the earlier-filed case,
3    and for failure to pay the filing fee. The Clerk is directed to close the docket.
4
5          IT IS SO ORDERED.
6    Dated: February 27, 2019
7
8                                             Hon. Larry Alan Burns
                                              Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            19cv147-LAB (BGS)
